Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 8-16, and 18-19 have been considered but are moot in view of the new grounds of rejection.
	[P13]
	As discussed in the interview held 7/26/2022, the cited prior art is silent to at least acquiring a list of available access engines and a list of unavailable access engines; based on the list of available access engines and the list of unavailable access engines… as recited by claims as amended.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites: “comprising first identification”, which should instead recite “comprising a first identification”. See, e.g. claims 13 and 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 8-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy US 2019/0356736 in view of Batni US 7,630,313.

[CLM 1]
Narayanaswamy US 2019/0356736 teaches:
A method, comprising:
receiving, at a first disk management device comprising a processor in a storage system, an access request for accessing data in a plurality of disks associated with the storage system; 
A storage system receives, at a processor of array controller 110A, an access request from one of the computing devices 164A, 164B [Fig. 1A-1B], which are coupled to the storage arrays “for data communications” [0025], the storage arrays to “provide persistent data storage for the computing devices 164A-B” and “carry out various storage tasks. Storage tasks may include writing data received from the computing devices…retrieving data from the storage array...and providing data to computing devices…monitoring and reporting of disk utilization and performance, performing redundancy operations…” [0028]. Writing and retrieving data may be construed as access requests. Monitoring and performing may be considered management tasks for the disks. A storage array controller comprises hardware, software, or both to perform such tasks [0028], e.g. a processor or code executing on the processor [0039-0040][Fig. 1B].

{acquiring a list of available access engines and a list of unavailable access engines;}
	{based on the list of available access engines and the list of unavailable access engines,} determining that a first access engine, for accessing the plurality of disks in the first disk management device, is unavailable; and (determining a power failure, controller removal, or controller shutdown has occurred in a storage controller [0061]; where states may be monitored by maintaining correlations between hardware and software status and hardware identifiers [0089]).
	However, Narayanaswamy is silent to specifically acquiring a list of available access engines and a list of unavailable access engines and performing the determination of availability based on the lists. The availability information disclosed by Narayanaswamy is not specifically disclosed as being stored as a list.

redirecting the access request to a second disk management device in the storage system in response to the determining that the first access engine is unavailable, wherein a second access engine in the second disk management device is available to access the plurality of disks (preventing accesses from the faulty storage controller [0064], and swapping primary/secondary status to allow the controller formerly designated as a secondary to function as a primary controller for performing accesses when the other controller has failed [0035; 0126]).
	110A may be designated a primary controller, and 110B may be designated a secondary controller [0035] for a shared set of storage devices [0126][Fig. 1A]. A system having multiple storage array controllers sharing a set of drives may support failover [0050]. Failover generally refers to making use of redundancy, e.g. in hardware, and includes directing traffic to an available controller when one controller is unavailable.
Narayanaswamy further discloses that a storage controller may perform various actions responsive to events such as power failure, storage controller removal, storage controller shutdown, or one or more software or hardware faults [0061]. A device controller may detect that another controller is not functioning properly or that the interconnect is not functioning [0064]. Hence, it is apparent that providing redundant controller hardware allows functioning controller(s) to handle functions originally performed by the failed or unavailable controller(s). Determining that such events have occurred is a a condition for performing failover handling, and hence determining such events are considered implicit teachings of Narayanaswamy.
	Narayanaswamy further discusses how primary controllers and secondary controllers of a storage system may interact during a failover. A storage system determines the primary controller (and hence at least write access) is not available, and the storage system sets the secondary controller as the primary controller [0126]. In a similar embodiment, failure of a blade 252 results in distribution of its authorities 168 among the remaining blades, hence redirecting associated requests to the new blades [0100].
	Hence, despite the absence of details of failover with respect to the embodiment of [Fig. 1A], such features of failovers are at least taught or implied by the other embodiments of Narayanaswamy.
Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to combine known features of failover processing, e.g. swapping of the designation of primary and secondary controllers in response to determining the primary controller is unavailable and redirecting I/O requests to the new primary controller, to the redundant storage controllers of the system of Narayanaswamy [Fig. 1A] in order to continue providing the function of a primary storage controller and thus maintain I/O functionality to storage drives 171A-171C even during a failure of one of controllers 110A-B.

Where Narayanaswamy is silent to using availability lists to identify available and unavailable access engines for the purpose of redirecting access requests to a disk management device having an available access engine, Batni teaches:
acquiring a list of available access engines and a list of unavailable access engines;
Generating a table comprising a list of available network resources and unavailable network resources [CLM 1-5]. The table is considered to read on a list of available engines and unavailable engines, as a list is broadly construed as a collection of entries.
based on the list of available access engines and the list of unavailable access engines, determining that a first access engine, for accessing the plurality of disks in the first disk management device, is unavailable;
	Using the table to determine which network resources are available (in-service) [C2, L58-67].
	Directing a request to an available network resource [Summary, p1].

	Batni US 7,630,313 discloses a method of managing network resources. A table comprises availability statuses in correspondence with identifiers of network resources [CLM 1] and may be updated periodically [CLM 1-5]. By using the table containing the availability information, accesses may be redirected to available network resources [C1, L23-51].
	“network controller 102 comprises a table of availability statuses and identifiers that correspond to one or more of the network resources 104…Exemplary availability statuses comprise in-service and out-of-service…network controller 102 employs the availability statuses to estimate whether a network resource 10 is currently able to receive requests and/or provide a portion of the service.” [Batni, C2, L58-67].
	Batni and Narayanaswamy are analogous art because both are directed towards solving a similar problem – determining the availability of resources in a network and directing accesses to available resources. Further, the unspecified structure maintaining correlations in Narayanaswamy is substitutable with the more specific structure of Narayanaswamy because the components both correspond to an element which stores and provides the availability status of a resource. Moreover, the components are used in the same way (e.g., they are both consulted to determine whether a given resource is available in respective contexts). In addition, the predictability of combinations of electrical elements is considered relatively high [MPEP 2164.03]. Accordingly, the results of the combination, e.g. using a table structure to store identifiers of hardware together with corresponding availability data, would have been predictable.
	Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute Batni’s structure for storing and checking the availability of a network resource for the unspecified structure for checking the availability of access engines in Narayanaswamy (generic structure for maintaining correlations between hardware and software status and hardware identifiers [0089]), and the results of the combination would have been predictable because the function, input, and output of the substituted component are substantially the same as discussed above.

[CLM 8]
Claim 8 is rejected on similar grounds as claim 1, as it is the device performing the method of claim 1. Claim 8 further recites a processor and memory (processor and memory of controllers 110A-D [Narayanaswani, Figs. 1A-1B]).
[CLM 15]
Claim 15 is rejected on similar grounds as claim 1, as it is the computer readable medium embodying the method of claim 1 (memory of controllers 110A-D, comprising software/firmware to manage and perform storage tasks [Narayanaswani, Figs. 1A-1B][0028]).


[CLM 2]
	The method according to claim 1, wherein the determining that the first access engine is unavailable comprises:
	monitoring a state of the first access engine and at least one other access engine other than the first access engine;
based on a result of the monitoring indicating that the first access engine is unavailable, updating a state flag of the first access engine and
checking the state flag of the first access engine resulting in the determining that the first access engine is unavailable. 
	The combination teaches claim 1, wherein the determining that the first access engine is unavailable comprises:
	monitoring a state of the first access engine and at least one other access engine other than the first access engine;	
based on a result of the monitoring indicating that the first access engine is unavailable, updating a state flag of the first access engine; and
Periodically checking and updating the availability status of each network resource [Batni, CLM 1-5].
checking the state flag of the first access engine resulting in the determining that the first access engine is unavailable.
	Determining a network resource is unavailable using statuses in the availability table [Batni, Summary, p1][Batni, C2, L58-67].

[CLM 9]
Claim 9 is rejected on similar grounds as claim 2, as it is the device performing the method of claim 2.

[CLM 16]
Claim 16 is rejected on similar grounds as claim 2, as it is the computer readable medium embodying the method of claim 2.


[CLM 3]
The method according to claim 1, further comprising:
	determining a workload of the first access engine,
	wherein the determining that the first access engine is unavailable is in response to determining that the workload exceeds a threshold workload.
	The combination teaches claim 1. Narayanaswamy further discloses an embodiment: “When an authority owner fails, is going to be decommissioned, or is overloaded, the authority is transferred to a new storage node.” [0086]. An authority owner refers to an element which has the exclusive right to modify entities (e.g. data blocks, files etc.). This is analogous to the primary controller designation, and removing the authority renders the controller unavailable for at least some requests.
	Hence, the combination further teaches:
	determining a workload of the first access engine,
wherein the determining that the first access engine is unavailable is in response to determining that the workload exceeds a threshold workload. 
Determining whether the authority owner, e.g. controller, is overloaded, and transferring one or more authorities to a different node in response [Narayanaswamy, 0086].

The skilled artisan would understand “overloaded” to mean having a workload that exceeds a threshold workload, such that the controller is considered “overloaded”. In response to determining an overloaded condition, Narayanaswamy discloses transferring the authority (e.g., mapping data) [0086]. See also [0075-0076] regarding authorities, and handling an authority when a storage node fails. 
Removing the authority from the first access engine constitutes rendering the access engine unavailable for accessing corresponding data, with subsequent requests that require the authority needing to be redirected elsewhere, e.g. to redundant authorities [Narayanaswamy, 0076].
Accordingly, in response to determining the controller is overloaded, the access engine is subsequently determined to be unavailable.
[CLM 10]
	Claim 10 is rejected on similar grounds as claim 3, as it is the apparatus performing the method of claim 3.


Claim(s) 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Voigt US 2005/0172097.
[CLM 4]
4. The method according to claim 1, wherein the redirecting the access request to the second disk management device in the storage system comprises:
determining a group of disk management devices in the storage system that have access engines available to access the plurality of disks; and 
selecting a disk management device from the group of disk management devices and designating the disk management device as the second disk management device.
	The combination teaches claim 1. Where the combination is silent, Voigt US 2005/0172097 teaches wherein the redirecting the access request to the second disk management device in the storage system comprises:
determining a group of disk management devices in the storage system that have access engines available to access the plurality of disks (any other operational controller [0024]); and
selecting a disk management device from the group of disk management devices and designating the disk management device as the second disk management device (the plurality of accesses originally for the failed controller are distributed among multiple selected controllers [0023; 0057]).
	Specifically, Voigt discloses a system and method of flexibly assigning disks to storage controllers [Fig. 1], where any controller of storage systems 106 may be paired with and service I/O requests to any of disks 104.
	Each of controllers 606 paired may be selectively coupled to particular arrays 602 via the fabric 608 [0055-0057]: “storage system 600 can further include a process executable in a processor 614 that optimizes the allocation of controllers and storage device groups. In some examples and conditions, a process is included that allocates storage using three-dimensional bin-packing techniques with the dimensions defined as virtual slots, controller processor utilization, and inter-set link utilization. In some embodiments and/or conditions, a process can be included that executes in a processor 614 that optimizes the allocation of controllers and storage device groups using a custom heuristic algorithm. In some circumstances, a process optimizes the allocation of controllers and storage device groups using selection from among a set of pre-planned controller to storage device group association patterns.” [0057].
	One of the purposes of the system is to adapt to changes, such as “short-term performance or capacity burdens”, and to provide “in the event of a failed controller or controllers…performance and availability” [0010]. This is provided by providing flexible assignment of controllers to storage groups: “Storage devices in one storage shelf can be associated with any controller pair in a group connected to the fabric. Performance can be re-balanced within a short time….of a controller failure. The rapid response is useful because a common array configuration has two controllers including the failed controller and a remaining active controller. The remaining active controller performs the work of both controllers without the benefit of write-back caching. The array with the failed controller can easily become the weak link in the performance of a multiple-array application, forcing the entire application to run at half of normal performance. Rapid re-balancing can redistribute the work of the array with the failing controller across other arrays, significantly reducing performance degradation. In contrast, conventional systems do not attempt workload redistribution since such redistribution can take a longer time to rebalance load than the time to repair the controller, including transit time.” [0023].
	“enable retuning after adding controllers in which logical units (LUNs) and storage device groups can be attached to new controllers with the new controllers engaged immediately.” [0024].
	Hence, Voigt discloses further redirecting access requests to a failed controller to one or more other controllers (either the remaining active controller, or any other operational controller as desired as part of rebalancing). Moreover, Voigt also indicates that the allocation of disks to new controllers may be performed based on other performance factors [0057].
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply the flexible controller assignment techniques of Voigt to the system of the combination in order to provide improved load balancing following a storage controller failure by redirecting requests to the failed storage controller to a plurality of operational controllers in a more balanced manner, thereby avoiding performance degradation caused by one controller in the system having to shoulder, alone, the burden of the failed controller.

[CLM 11]
Claim 11 is rejected on similar grounds as claim 4, as it is the device performing the method of claim 4.

[CLM 17]
Claim 17 is rejected on similar grounds as claim 4, as it is the computer readable medium embodying the method of claim 4.

Claim(s) 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Satran US 2005/0273645.
[CLM 5]
5. The method according to claim 1, further comprising:
in response to determining that the access request comprises an identification of a third disk management device in the storage system, determining that the first access engine has become available.
	The combination teaches claim 1. Where the combination is silent, Satran US 200/0273645 teaches:
in response to determining that the access request comprises an identification of a third disk management device in the storage system (receiving the identifier of the failed server at the replacement server [0051]; [CLM 1]), determining that the first access engine has become available (successful login by the initiator the replacement server using the identifier of the failed server [0051]; [CLM 1]).
Specifically, Satran teaches a method of identifying access requests from a failed server by attaching an identification of the failed server to the requests routed to a replacement server, and configuring the replacement server to identify and process such requests based on detecting the identification of the failed server.
When a primary server fails, an initiator determines a replacement server and transmits a discovery request to a discovery server [0043-0045]. The discovery server checks its peer servers, identifies the failed server and a backup server, and provides an identifier of the failed server and an identifier of a replacement server to the initiator [0047-0048]. The initiator sends an access request to the replacement server, including the ID of the failed primary server [0051]. Upon reconfiguration, the replacement server notifies the initiator of the request indicating it is available [0053].
Hence, the secondary server is determined to be available in response to an access request (login) containing the identifier of the failed server, and an attempt to log in to the secondary server is made [0046-0051]. It is implicit that a successful log in by the initiator following the configuration indicates that the replacement server is available for access requests, which are routed to the secondary target (replacement device) instead of the failed primary device.
Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Satran’s technique of adding an identification to indicate a request is from the failed server for which the current replacement server is assigned to process to the system of the combination, and the results of the combination would have been predictable (using known technique for identifying the source of a request to verify correctness of routing). Further, using Satran’s method avoids overheads associated with other approaches, such as sharing (and monitoring) state information [0018].

[CLM 12]
Claim 12 is rejected on similar grounds as claim 5, as it is the device performing the method of claim 5.

[CLM 18]
Claim 18 is rejected on similar grounds as claim 5, as it is the computer readable medium embodying the method of claim 5.


Claim(s) 6-7, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Kawakami EP 1845450.
[CLM 6]
6. The method according to claim 1, wherein the access request is a read request comprising [a] first identification of a file to be read, and wherein the redirecting the access request to the second disk management device comprises:
acquiring a mapping relationship between a second identification of a stored file and a storage location of the stored file;
searching the mapping relationship for a third identification of a target stored file corresponding to the identification of the file to be read;
updating the read request by adding a target storage location corresponding to the third identification of the target stored file to the read request, resulting in an updated read request; and 
redirecting the updated read request to the second disk management device.
	The combination teaches claim 1, and further teaches
wherein the access request is a read request comprising [a] first identification of a file to be read, and wherein the redirecting the access request to the second disk management device comprises:
acquiring a mapping relationship between a second identification of a stored file and a storage location of the stored file;
searching the mapping relationship for a third identification of a target stored file corresponding to the identification of the file to be read;
Providing mapping data (authorities for the storage nodes, where authorities comprise lists or other metadata structures which manage relationships between a data identifier and a storage location, e.g. a storage device [Narayanaswamy, 0075-0077]) for a file (storage controllers implementing a file server [Narayanaswamy,0061]).
The authority is consulted to determine “how to find that data or that metadata” [Narayanaswamy, 0076; 0078].
“…In reverse, when data is read, the authority 168 for the segment ID containing the data is located as described above. The host CPU 156 of the storage node 150 on which the non-volatile solid state storage 152 and corresponding authority 168 reside requests the data from the non-volatile solid state storage and corresponding storage nodes pointed to by the authority. In some embodiments the data is read from flash storage as a data stripe. The host CPU 156 of storage node 150 then reassembles the read data, correcting any errors (if present) according to the appropriate erasure coding scheme, and forwards the reassembled data to the network. In further embodiments, some or all of these tasks can be handled in the non-volatile solid state storage 152. In some embodiments, the segment host requests the data be sent to storage node 150 by requesting pages from storage and then sending the data to the storage node making the original request.” [Narayanaswamy, 0078].
Where the combination is silent, Kawakami EP 1845450 teaches:
updating the read request by adding a target storage location corresponding to the third identification of the target stored file to the read request, resulting in an updated read request; and 
redirecting the updated read request to the second disk management device.
	“A data I/O request from a host includes a logical block address for a logical volume where data is to be stored The MPU 0 converts this logical address into a port address…in order to actually access the HDDs, using the conversion table…Meanwhile, the MPU 0 upon a failure occurring in the switch 0 circuit, converts the port address on the initiator 0 side to the port address on the redundant initiator 1 side…The MPU 0 provides the converted port address to the initiator 1. The initiator 1 accesses the target HDDs based on the converted address.” [Fig. 3 and P5 associated description][CLM 7]. The process applies for both “inputting/outputting data to/from the HDDs with the determined addresses” [Fig. 3 and P5 associated description].
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Kawakami’s process for continuing I/O processing to the system of the combination in order to allow I/O processing, including address conversion, to proceed uninterrupted on the storage controller, thereby avoiding a need to reconfigure or reset HDD port address information being generated by the original storage controller [P7] - the new initiator may use the address converted by the previous initiator to perform the access [CLM 7]; and further, the approach appears to improve access latency by avoiding restarting or repeating a process of address converting at the new initiator.

[CLM 13]
Claim 13 is rejected on similar grounds as claim 6, as it is the device performing the method of claim 6.

[CLM 19]
Claim 19 is rejected on similar grounds as claim 6, as it is the computer readable medium embodying the method of claim 6.

[CLM 7]
7. The method according to claim 1, wherein the access request is a write request comprising data of a file to be written, and wherein the redirecting the access request to the second disk management device comprises:
determining, from the plurality of disks, a storage location available to store the data of the file to be written;
updating the write request by adding the storage location to the write request, resulting in redirecting the updated write request to the second disk management device.
	The combination teaches claim 1, wherein the access request is a write request comprising data of a file to be written, and wherein the redirecting the access request to the second disk management device comprises:
determining, from the plurality of disks, a storage location available to store the data of the file to be written;
“When the system has determined that data is to be written, the authority 168 for that data is located as above. When the segment ID for data is already determined the request to write is forwarded to the non-volatile solid state storage 152 currently determined to be the host of the authority 168 determined from the segment. The host CPU 156 of the storage node 150, on which the non-volatile solid state storage 152 and corresponding authority 168 reside, then breaks up or shards the data and transmits the data out to various non-volatile solid state storage 152. The transmitted data is written as a data stripe in accordance with an erasure coding scheme. In some embodiments, data is requested to be pulled, and in other embodiments, data is pushed...In further embodiments, some or all of these tasks can be handled in the non-volatile solid state storage 152. In some embodiments, the segment host requests the data be sent to storage node 150 by requesting pages from storage and then sending the data to the storage node making the original request.” [Narayanaswamy, 0078]
Where the combination is silent, Kawakami EP 1845450 teaches:
updating the write request by adding the storage location to the write request, resulting in redirecting the updated write request to the second disk management device.
	“A data I/O request from a host includes a logical block address for a logical volume where data is to be stored The MPU 0 converts this logical address into a port address…in order to actually access the HDDs, using the conversion table…Meanwhile, the MPU 0 upon a failure occurring in the switch 0 circuit, converts the port address on the initiator 0 side to the port address on the redundant initiator 1 side…The MPU 0 provides the converted port address to the initiator 1. The initiator 1 accesses the target HDDs based on the converted address.” [Fig. 3 and P5 associated description][CLM 7]. The process applies for both “inputting/outputting data to/from the HDDs with the determined addresses” [Fig. 3 and P5 associated description].
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Kawakami’s process for continuing I/O processing to the system of the combination in order to allow I/O processing, including address conversion, to proceed uninterrupted on the storage controller, thereby avoiding a need to reconfigure or reset HDD port address information being generated by the original storage controller [P7] - the new initiator may use the address converted by the previous initiator to perform the access [CLM 7]; and further, the approach appears to improve access latency by avoiding restarting or repeating a process of address converting at the new initiator.

[CLM 14]
Claim 14 is rejected on similar grounds as claim 7, as it is the device performing the method of claim 7.

[CLM 20]
Claim 20 is rejected on similar grounds as claim 7, as it is the computer readable medium embodying the method of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hussain US 2015/0317091
	Access (proxy) engines [Abstract; Figs. 1-2, 5]. A plurality of virtual NVMe access engines may be allocated from a physical component, each having pairs of submission queues and completion queues for accommodating requests from a VM [0042]. Each virtual controller may include a proxy engine and access engine for accessing and caching data using local and remote storage [0043].
	
Yang US 2019/0042151
NVMe controller to select an idle I/O server to send I/O traffic to an NVM device [0004]. Techniques for monitoring the operating state of storage components for the purpose of assigning tasks to available/idle components and avoiding unavailable/busy components.	

Jan US 2005/0041788
Process of determining whether an engine of a set of engines is full. If the engine is full, the engine is unavailable [0058]. The process includes checking the engines to find the first available engine  to perform the task [0059].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136    

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136